DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Species of single crystal silicon ingot type, wherein the applicant is required to elect one of the following (species group 1 OR species group 2): 
Species group 1: “…the single crystal silicon ingot is p-type…”, as exemplified by claims 6-9.
Species group 2: “…the single crystal silicon ingot is n-type…” as exemplified by claims 10-13.
If species group 1, claims 6-9, is elected listed above, a further species election is required, species of the added dopant, wherein the applicant is required to elect one of the following (Species 1-A or Species 1-B):
Species 1-A: “…the added dopant is selected from the group consisting of phosphorus, arsenic, and antimony and wherein the dopant is added to increase the resistivity of the p-type single crystal silicon ingot”, as exemplified by claim 6 and 7.
Species 1-B: “…the added dopant is selected from the group consisting of boron, gallium, and aluminum and wherein the dopant is added to decrease the resistivity of the p-type single crystal silicon ingot”, as exemplified by claims 8 and 9.
If species group 2, claims 10-13, is elected listed above, a further species election is required, species of the added dopant, wherein the applicant is required to elect one of the following (Species 2-A or Species 2-B):
Species 2-A: “…the added dopant is selected from the group consisting of boron, gallium, and aluminum and wherein the dopant is added to increase the resistivity of the n-type single crystal silicon ingot”, as exemplified by claims 10 and 11.
Species 2-B: “…the added dopant is selected from the group consisting of phosphorus, arsenic, and antimony and wherein the dopant is added to decrease the resistivity of the n-type single crystal silicon ingot”, as exemplified by claims 12 and 13.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(1) The inventions have acquired a separate status in the art in view of their different classification; 
(2) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(3) The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) 
(4) The prior art applicable to one invention would not likely be applicable to another invention; and 
(5) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA QI/Primary Examiner, Art Unit 1714